UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA :
Vv. : Criminal No. 1:16-10184-IT
BRYAN MORAN, *
m
Defendant. *
ORDER
February 14, 2020
TALWANI, D.J.

Before the court is Defendant Bryan Moran’s Motion for Re-Appointment of CJA
Counsel and Motion for a Detention Hearing [#220].

The court is prepared to grant Defendant’s motion to reappoint CJA counsel, to order that
the Defendant be returned to this district, and to set a detention hearing.

However, as a mandate has not yet been issued pursuant to Fed. R. App. P. 41, the court
currently lacks authority to grant Defendant’s motion.

Defendant shall notify the Circuit Clerk, pursuant to Fed. R. App. P. 12.1(a), that the

court is prepared to grant Defendant’s motion upon receipt of the First Circuit’s mandate.

IT IS SO ORDERED.

~ eg ‘
LALA A J ie lo
i

United States District Judge
